780 N.W.2d 837 (2010)
Mary I. BERKEYPILE, Plaintiff-Counter-Defendant-Appellee,
v.
WESTFIELD INSURANCE COMPANY, Defendant-Counter-Plaintiff-Appellant, and
Allied Property and Casualty Insurance Company, Defendant.
Docket No. 137353. COA No. 274177.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the motion by the Michigan Association for Justice for leave to file a brief amicus curiae is considered, and it is GRANTED. The motion for reconsideration of this Court's March 12, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., and WEAVER and HATHAWAY, JJ., would grant reconsideration.